Plaintiff in error was, by information, charged with, tried, and convicted of, the crime of assault with intent to kill, and was sentenced to serve a term of three years imprisonment in the state penitentiary. Judgment and sentence was pronounced and entered on October 2, 1909. An appeal was taken by filing in this court on March 24th, 1910, a petition in error with case-made attached. The Attorney General has filed a motion to dismiss the appeal herein for the reason that a parole has been granted by the Governor, and that the conditions thereof were accepted and consented to by plaintiff in error. Where a parole is granted and accepted and this fact is brought to the attention of this court pending the appeal, the appeal will be dismissed. Gilmore v.State, 3 Okla. Cr. 639, 108 P. 416. The motion to dismiss is sustained and said appeal is hereby dismissed and the cause remanded to the district court of Creek county. *Page 616